DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6-28-2021 has been entered.
	Claim 13 has been amended.   Claims 15, 40 has been canceled.  New claims 106, and 107 have been added.
Claims 13, 14, 17, 36, 37, 39, 43, 45, 51, 54, 55, 58, 63, 66, 96, 104, 105, 106, and 107 are pending and under consideration.
Rejections/Objections Withdrawn or Moot
The rejection of claim 15 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, is moot in light of the cancelation of the claim.
The provisional rejection of claims 13, 36, 37, 40, 51, 55, 58 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 11, 12, 29, 37-39, 41, 43 and 44 of copending Application No. 16/036,318, is withdrawn in light of applicants' arguments.
	Applicants argue that claims 13, 36, 37, 40, 51, 55, 58 all require a lipid nanoparticle and a ribonucleic acid (RNA) polynucleotide having comprising an open reading frame encoding a Chlamydia trachomatis major outer membrane protein (MOMP), wherein the lipid nanoparticle comprises 20-60 mol% ionizable cationic lipid, 0.5-15 mol% PEG-modified lipid, 25-55 mol% sterol, and 5-25 mol% non-cationic lipid. None of the claims of the’318 application mentions Chlamydia trachomatis, let alone MOMP.
	The examiner has considered applicants' argument, and finds it persuasive because claims 1, 9, 11, 12, 29, 37-39, 41, 43 and 44 of copending Application No. 16/036,318 are drawn to viral surface polypeptides, not bacterial.
The objection of claims 14, 17, 39, 43, 45, 54, 55, 63, 96, 104, and 105 are objected to because they depend from rejected claims, is withdrawn. 
Rejections Maintained
The rejection of claim 66 on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,022,435, is maintained.
	Applicants argue that Clam 66 depends from claim 13, directed to an immunogenic composition, comprising a lipid nanoparticle and a ribonucleic acid (RNA) polynucleotide having comprising an open reading frame encoding a Chlamydia trachomatis major outer membrane protein (MOMP), wherein the lipid nanoparticle comprises 20-60 mol% ionizable cationic lipid, 0.5-15 mol% PEG-modified lipid, 25-55 mol% sterol, and 5-25 mol% non-cationic lipid. None of the claims of the ’435 patent mentions Chlamydia trachomatis, let alone MOMP.
	The examiner has considered applicants' argument, but does not find it persuasive.
	The scope of claim 8 of Pat. No. 10,022,435, encompasses all infectious agents and all antigenic polypeptides derived from an infection agent.  Thus, one embodiment of claim 8 is an RNA polynucleotide comprising an open reading frame encoding said C. trachomatis MOMP.
	Therefore, the rejection is maintained.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 66 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,709,779. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claim 1 of U.S. Patent No. 10,709,779 encompasses instant claim 66.
	Instant claim 66 depends from claim 13.
	Therefore, claim 66 is a method of inducing an immune response in a subject, the method comprising administering to the subject an immunogenic composition, comprising:
a lipid nanoparticle and a ribonucleic acid (RNA) polynucleotide having comprising an open reading frame encoding a Chlamydia trachomatis major outer membrane protein (MOMP), wherein the lipid nanoparticle comprises 20-60 mol% ionizable cationic lipid, 0.5-15 mol% PEG-modified lipid, 25-55 mol% sterol, and 5-25 mol% non-cationic lipid.in an amount effective to produce an antigen-specific immune response in the subject.
	Claim 1 of U.S. Patent No. 10,709,779A method of vaccinating a subject comprising administering to the subject a nucleic acid vaccine comprising one or more messenger ribonucleic acid (mRNA) polynucleotides comprising an open reading frame encoding an antigenic polypeptide that is derived from an infectious agent , wherein the mRNA polynucleotide is not self-replicating RNA, wherein the mRNA polynucleotides are formulated within a cationic lipid nanoparticle having a molar ratio of about 20-60% ionizable cationic lipid: about 5-25% non-cationic lipid: about 25-55% sterol; and about 0.5-15% PEG-modified lipid, wherein the nucleic acid vaccine elicits an immune response having a longer lasting antibody titer than an antibody titer elicited by a reference nucleic acid vaccine comprising the one or more mRNA polynucleotides not formulated within a cationic lipid nanoparticle having a molar ratio of about 20-60% ionizable cationic lipid: about 5-25% non-cationic lipid: about 25-55% sterol; and about 0.5-15% PEG-modified lipid.
	Thus, claim 1 of U.S. Patent No. 10,709,779 reads on a vaccine, e.g., immunogenic composition, comprising any mRNA polynucleotides comprising an open reading frame encoding an antigenic polypeptide from any infections agent, e.g., a MOMP from C. trachomatis.
Claim Rejections - 35 USC § 112
Claim 106 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 106 is the immunogenic composition of claim 13, 
wherein the Chlamydia trachomatis MOMP protein is selected from a MOMP of serovar H, a MOMP of serovar F, a MOMP of serovar E, a MOMP of serovar D, a MOMP of serovar I, a MOMP of serovar G, a MOMP of serovar J, and a MOMP of serovar K, and 

wherein the open reading frame further encodes a second MOMP selected from a MOMP of serovar H, a MOMP of serovar F, a MOMP of serovar E, a MOMP of serovar D, a MOMP of serovar I, a MOMP of serovar G, a MOMP of serovar J, and a MOMP of serovar K.

It is unclear if the same open reading frame, in some embodiments, merely encodes duplicate MOMPs or if said "second MOMP" is to be different from the first MOMP.

Claim 107 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The immunogenic composition of claim 13, 
wherein the Chlamydia trachomatis MOMP protein is selected from a MOMP of serovar H, a MOMP of serovar F, a MOMP of serovar E, a MOMP of serovar D, a MOMP of serovar I, a MOMP of serovar G, a MOMP of serovar J, and a MOMP of serovar K, and 

the immunogenic composition further comprises a second RNA polynucleotide having an open reading frame encoding a Chlamydia trachomatis MOMP protein selected from a MOMP of serovar H, a MOMP of serovar F, a MOMP of serovar E, a MOMP of serovar D, a MOMP of serovar I, a MOMP of serovar G, a MOMP of serovar J, and a MOMP of serovar K.

It is unclear if the two open reading frames, in some embodiments, are merely duplicate open reading frames encoding the same MOMPs or if said "second RNA" is to be different from the first RNA.
Claim Objections
Claim 105 is objected to because of the following:  line 1, "ionizable" should not be underlined.  Appropriate correction is required.

Conclusion
Claims 66, and 105-107 are not allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        July 15, 2021